PER CURIAM.
Jones was convicted of unlawfully obtaining property by means of a worthless check he knew to be worthless, contrary to Section 832.05(3), Florida Statutes (1975). Jones’ sole point on appeal is that the trial court committed reversible error by denying his requested instruction that intent to defraud is an essential element of the crime proscribed by Section 832.05(3), Florida Statutes (1975).
This court’s recent decision in Adams v. State, 356 So.2d 346 (Fla. 1st DCA 1978), considered the identical issue, and held that intent to defraud is not an essential element of the offense proscribed by Section 832.05 (3). Therefore, the judgment and sentence are
AFFIRMED.
MILLS, Acting C. J., and SMITH and MELVIN, JJ., concur.